Citation Nr: 9918431	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for left leg thrombophlebitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not suffer injury, or aggravation of an 
injury, as the result of VA hospitalization, medical or 
surgical treatment, 


CONCLUSION OF LAW

The legal criteria have not been met for the payment of 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial of benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), claiming that 
he sustained additional disability as a result of actions on 
the part of VA.  Although the file is voluminous, the Board 
does not address the well-grounded aspect of the claim, as 
there is a legal rather than factual basis for denying the 
claim.

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the VA is 
required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the 
same manner as if such disability, aggravation or death were 
service-connected," under the following circumstances:  
Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation awarded under any of the laws 
administered by the VA, or as the result of having submitted 
to an examination under any such law, and not the result of 
the veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), aff'd sub 
nom., Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown 
v. Gardner, 115 S. Ct. 552 (1994), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) declared invalid the provisions of 38 
C.F.R. § 3.358(c)(3) (1994), requiring VA fault or accident 
prior to recovery under 38 U.S.C.A. § 1151.  In December 
1994, the United States Supreme Court (Supreme Court) held 
that VA was not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of 
non negligent medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  In Footnote 3 of the opinion, the Supreme 
Court suggested that § 1151 did not authorize compensation 
for all injuries that might be said literally to "result" 
from VA treatment.  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage that had been contemplated by 
the Supreme Court's decision.  In a memorandum to the 
Secretary dated January 20, 1995, the Deputy Assistant 
Attorney General, Office of Legal Counsel, U.S. Department of 
Justice, expressed the view that Footnote 3 of the Gardner 
decision "[I]s read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."  In March 1995, the VA amended 38 C.F.R. 
§ 3.358(c)(3) (1996).  That regulation stated:

In determining whether such additional 
disability resulted from a disease or an 
injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 

(1)	It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith. 

(2)	The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination. 

(3)	Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

38 C.F.R. § 3.358(c)(3) (1996).  

The claims file contains a document reflecting that the 
veteran was admitted to Clinica Susoni (Susoni).  An 
appendectomy was performed on May 24, 1946.  On the fifth 
postoperative day, he developed acute pain in the left leg.  
Medication was provided.  It was noted that recovery was slow 
with some recidivation.  The veteran was discharged as 
"A.W.O.L."  Diagnoses were acute appendicitis and phlebitis 
acute postoperative, left femoral 1307 improved.  

A VA document, dated May 25, 1946, addressed to Susoni 
confirmed a telegram that the facility was authorized to 
render services for the appendectomy.  The class of 
beneficiary was "R&PR 6047 D."  The letter was specific and 
identified the appendectomy and the surgical assistant fee of 
$75 and $10. 

The veteran was readmitted to Susoni in January 1947.  He had 
complained of pain and edema after exertion in the left lower 
limb.  The diagnosis was chronic phlebitis.  In June 1954, he 
was admitted to a facility.  The diagnoses included chronic 
thrombophlebitis of the left leg.  Thrombophlebitis was again 
noted in a February 1961 VA hospital record. 

The evidence tends to establish that VA had a contract with 
Susoni.  An appendectomy was performed, and payment was 
rendered for the appendectomy and the fee of the assistant.  
There is no competent evidence; however, that relates the 
phlebitis to the appendectomy.  Rather, the contemporaneous 
documents prove that the veteran developed acute pain on the 
fifth postoperative day.  Although there was a contract and 
payment for the appendectomy, there is no evidence that 
subsequent hospitalization was provided under the laws 
administered by VA.  

In essence, the record does not establish that the veteran 
suffered injury or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment awarded under 
any of the laws administered by the Secretary.  See 
38 U.S.C.A. § 1151.  At best, Susoni was an independent 
contractor.  Even if the Board assumes that the veteran's 
entire hospitalization was paid for by VA (a fact not 
established), the regulations by implication have established 
that it is not the intent of the statute to have independent 
contractors covered by the provisions of 38 U.S.C.A. § 1151.  
See 38 C.F.R. § 3.358(c)(7).  Although that subsection 
references nursing homes, the logic that independent 
contractors are not covered is persuasive and unaffected by 
Gardner.  

Because the veteran did not develop phlebitis while 
hospitalized under a law administered by VA, there is no 
legal merit to the claim.  There is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for left leg thrombophlebitis are denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

